DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “iris” in claim 24 is used by the claim to mean “a camera or optical iris”, as depicted in Applicant’s Figure 2, referring to iris 78, while the accepted meaning is “the opaque contractile diaphragm perforated by the pupil and forming the colored portion of the eye.” The term is indefinite because the specification does not clearly redefine the term.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 7-8, 12, 16 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alfano et al. (US Patent No. 6,587,711) in view of Lui et al. (US Patent No. 6,021,344).
With regards to claim 1, Alfano et al. disclose a medical imaging system comprising:
an imaging device (127, “CCD”) including a plurality of pixels (column 8, lines 3-5; Figure 4);
an imaging lens (129) optically coupled to the imaging device (column 8, lines 5-8; Figure 4);
a spacer (107, 109) configured to maintain a fixed distance between a portion of the spacer configured to contact tissue and the imaging lens, wherein in at least one operating mode the imaging device is configured to be focused on and image the tissue in contact with the portion of the spacer, and wherein the portion of the spacer configured to contact tissue includes a planar surface (109) that extends across a distal end of the spacer (Abstract; column 7, lines 44-48; 56-64; column 8, lines 9-17; further note column 1, line 60-column 2, line 7 and column 3, lines 16-23, which set forth that it is known that devices for examining skin with glass covers are designed to “pressed against the skin of a patient” (i.e. contact tissue) in operation; Figures 2 and 4)
a light source (i.e. “illuminating light”, i.e.,111-1, 111-2, etc.) configured to emit light towards the tissue in substantially a whole field of view of the imaging device (see Figures 1 and 3, wherein the light source emit light towards the tissue (“S”) in a whole field of view of the imaging device), and wherein the plurality of pixels of the imaging device simultaneously collect light from the tissue from substantially the whole field of 
Further, with regards to claim 16, Alfano et al. disclose a method for imaging tissue, the method comprising:
contacting a spacer (107, 109) of a medical imaging system with tissue, wherein a portion of the spacer in contact with the tissue includes a planar surface (i.e. planar surface of glass cover (109)) that extends across a distal end of the spacer (Abstract; column 7, lines 44-48; 56-64; column 8, lines 9-17; Figure 4); 
	maintaining a fixed distance between the portion of the spacer in contact with the tissue and an imaging lens (129) (Abstract; column 7, lines 44-48; 56-64; column 8, lines 9-17; Figure 4; note that the spacer (107, 109) has a fixed length, and therefore the distance between the spacer end in contact with the tissue and an imaging lens during an imaging application would be maintained); 
emitting light towards the tissue in substantially a whole field of view of an imaging device (127, “CCD”) optically coupled to the imaging lens (column 5, line 22-column 6, line 17, referring to the first, second and third illuminating means for illuminating the object; Figures 1-4, in particular, note in Figures 1 and 3 that the light source emits light towards the tissue (“S”) in a whole field of view of the imaging device); and

However, Alfano et al. do not specifically disclose that the light source is an excitation light source configured to emit excitation light and that the collected light is light fluoresced from the tissue.  
Lui et al. disclose an apparatus for diagnosing a skin disease comprising of an apparatus including an excitation light source for illuminating a disease site in order to generate a fluorescence light (column 2, lines 50-56).  Fluorescence images of the sites can be obtained using the apparatus which are useful for differentiating seborrheic keratosis from other lesions (column 6, lines 10-21).  The apparatus provides more accurate dermatologic diagnosis (column 3, lines 5-19; column 6, lines 55-57).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the light source of Alfano et al. include an excitation light source configured to emit excitation light and thus have the collected light be light fluoresced from the tissue, as taught by Lui et al., in order to provide more accurate dermatologic diagnosis (column 3, lines 5-19; column 6, lines 55-57).
With regards to claim 7, Alfano et al. disclose that the spacer comprises a collar (i.e. open barrel portion (107) forms a collar) (column 7, lines 44-48; Figure 4).  

With regards to claim 12, Alfano et al. disclose that the medical imaging system is configured to be hand-held (column 7, lines 44-48; Figure 4).
With regards to claim 26, Alfano et al. disclose that the excitation light source is configured to emit an excitation light towards an entirety of the whole field of view of the imaging device at once (see Figures 1 and 3, wherein the light emitted is towards an entirety of the whole field of view at once).

Claims 1, 7-8, 12, 13-14, 16, 22 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillman et al. (WO 2009/005748) in view of Alfano et al., or, as an alternative to Alfano et al., Binder (US Patent No. 6,032,071), alone, or, alternatively, further in view of Brooker (US Pub No. 2008/0116392).  Note that, with regards to Hillman et al., for convenience, Examiner refers to the equivalent specification in corresponding US Pub No. 2010/0168586.
With regards to claim 1, Hillman et al. disclose a medical imaging system comprising:
an imaging device (i.e. optical light detector, such as a photomultiplier array (148) or CCD) including a plurality of pixels (paragraphs [0096], [0101]-[0102]; Figures 1-2; note that “imaging device” has been interpreted as corresponding to a CCD, an APD, and equivalents thereof, as set forth in paragraph [0052] of the instant corresponding PG-Pub);

a spacer (210) configured to maintain a fixed distance between a portion of the spacer configured to contact a tissue and the imaging lens, wherein, in at least one operating mode, the imaging device is configured to be focused on and image the tissue (204, 206) in contact with the portion of the spacer (paragraphs [0023], [0100]; Figure 2); and 
an excitation light source (102, 104, 106) configured to emit an excitation light towards the tissue in substantially a whole field of view of the imaging device, and wherein the plurality of pixels of the imaging device simultaneously collect light fluoresced from the tissue from substantially a whole field of view of the imaging device (paragraphs [0031], [0091], [0100]-[0102], referring to “…an optical response to the incident light can be detected at multiple locations, such as at different lateral distances from the incident beam location being scanned at that particular time” and  “As the incident beam is scanned across different scanning locations of the imaging region of interest, a two-dimensional array of response data can be detected and stored for each scanning location” using a two-dimensional detector array, and therefore, the excitation light source is configured to emit an excitation light towards the tissue in substantially a whole field of view (i.e. 2D field of view) of the imaging device and the plurality of pixels of the 2D detector array (i.e. imaging device) simultaneously collects the response (i.e. light fluoresced from the tissue) from substantially a whole field of view of the imaging device (i.e. across the 2D field of view); Figures 1-3).

contacting a spacer (210) of a medical imaging system with tissue (paragraphs [0023], [0100]; Figure 2);
maintaining a fixed distance between a portion of the spacer in contact with the tissue and an imaging lens (208, 128, 140) (paragraphs [0023], [0093], [0100]; Figures 1-2); 
emitting an excitation light towards the tissue in substantially a whole field of view of an imaging device (i.e. CCD) optically coupled to the imaging lens (paragraphs [0031], [0091], [0100]-[0103]; Figures 1-2)
and 
imaging the tissue in contact with the spacer with an imaging device (i.e. optical light detector, such as a photomultiplier array (148) or CCD) optically coupled to the imaging lens, wherein imaging the tissue includes simultaneously collecting light  fluoresced from the tissue with a plurality if pixels from substantially a whole field of view of the imaging device (paragraphs [0042], [0094], [0096], [0100]-[0102], referring to “…an optical response to the incident light can be detected at multiple locations, such as at different lateral distances from the incident beam location being scanned at that particular time” and  “a two-dimensional array of response data can be detected and stored for each scanning location” using a two-dimensional detector array, and therefore the plurality of pixels of the 2D detector array (i.e. imaging device) simultaneously collects the response (i.e. light fluoresced from the tissue) from substantially a whole field of view of the imaging device (i.e. across the 2D field of view); Figures 1-2).

Alfano et al. disclose an imaging apparatus suitable for examining an object, such as skin, for detecting cancer and precancerous conditions (Abstract).  The apparatus includes a gun-shaped housing having a handle portion and a barrel portion (107), wherein the front end of the barrel portion is open and a glass cover (109) is mounted therein (Abstract; column 7, lines 44-48, 56-60; Figure 4, note that the glass cover (109) forms a planar surface that extends across a distal end of the spacer (107)).
  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the portion of the spacer of Hillman et al. to include a planar surface that extends across a distal end of the spacer, as Hillman et al. disclose a medical imaging system for imaging skin using a spacer and Alfano et al. teaches a known technique for imaging skin by using a spacer with a planar surface extending across the distal end of the spacer.  That is, using the known technique for imaging skin, as desired in Hillman et al, by using a spacer including a planar surface that extends across a distal end of the spacer, as taught by Alfano et al., would have been obvious to one of ordinary skill in the art.
Alternatively, Binder discloses a device for optical examination of human skin comprising a front housing section (201) that serves a spacer unit and thus maintains the correct focus to the sensor (400) (Abstract; column 14, lines 48-50).  A glass plate 
Therefore, alternatively, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the portion of the spacer of Hillman et al. to include a planar surface that extends across a distal end of the spacer, as taught by Binder, in order to seal off the device to prevent any foreign bodies from entering the device and keep the skin flat in order to obtain reproducible and comparative images at different points in time (column 3, lines 34-37; column 14, lines 48-55; Figure 5). 
As discussed above, Hillman is viewed as teaching that imaging the tissue includes “simultaneously” collecting light fluoresced from the tissue with a plurality of pixels “from a plurality of pixels from substantially a whole field of view of the imaging device”.  
However, in the alternative, if it is not clear that the two-dimensional detector array of Hillman collects the fluoresced light “simultaneously” from the plurality of pixels from “substantially a whole field of view of the imaging device”, Brooker discloses a system for fluorescence imaging which can be implemented for in-vivo imaging and provides simultaneous multi-photon excitation across a focal plane with good axial resolution and a wide field of view, wherein their system can provide an excitation plane that covers the desired viewing area so that no scanning mechanism is needed at all, provides improved images slices due to improved contrast, and provides improved image acquisition time (paragraphs [0043]-[0048]; Figures 1-4; note that their system in conjunction with a focal point system (i.e. system with a focused beam that is scanned), wherein their wide-field multiphoton system provides higher speed imaging (paragraphs [0011], [0047]).  
Therefore, alternatively, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of the above combined references such that, in addition to performing imaging by scanning an incident beam across a target to obtain depth resolved information, the plurality of pixels of the imaging device of Hillman further simultaneously collect light fluoresced from the tissue from substantially a whole field of view of the imaging device, as taught by Brooker, in order to provide an additional image resulting from the wide-field multi-photon imaging that can be provided at a higher speed (paragraph [0011]).  
With regards to claim 7, Hillman et al. disclose that the spacer comprises a collar (paragraphs [0023], [0100], referring to the spacer being hollow and configured to fit about the lens, and therefore the spacer forms a collar).
With regards to claim 12, Hillman et al. disclose that the medical imaging system is configured to be hand-held (paragraphs [0100], [0119], referring to the system being 
With regards to claim 13, although Hillman et al. do not specifically disclose that a field of view of the imaging device is between or equal to 0.5 and 10 centimeters, it would have been within the skill of one of ordinary skill in the art, through routine experimentation, to adopt the claimed field of view, in order to obtain an optimal desired image.
With regards to claims 14 and 22, Hillman et al. disclose that the spacer is removable from a housing of the medical imaging system (paragraph [0100], referring to the spacer (210) being optionally fitted to the lens, and therefore the spacer is capable of being removed (i.e. “removable”) and is selectively/optionally removed from the housing of the medical imaging system).
With regards to claim 8, Alfano et al. disclose that the spacer comprises glass or plastic (Abstract; column 7, lines 47-48, referring to the glass cover (109)).  Binder further discloses this limitation (column 14, lines 48-55, referring to the glass plate (210)).
With regards to claim 25, Hillman et al. disclose that the imaging lens (208, 128, 240) is configured to remain stationary (paragraphs [0093], [0100]; Figures 1-2, note that the lens (208, 128, 140) are stationary).

Claims 3, 5, 6, 18 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillman et al. in view of Alfano et al. or Binder, alone, or .
With regards to claims 3 and 18, as discussed above, the above combined references meet the limitations of claims 1 and 16.
However, though Hillman et al. do disclose analyzing received signals in order to characterize the imaged tissue, such as determining diseased tissue (i.e. malignant tissue) (Abstract; paragraphs [0090], [0143]-[0145]), they do not specifically disclose that their system further comprises an imaging processor in communication with the imaging device, wherein the image processor analyzes an image from the imaging device to determine a cell state and location of pixels having light intensities greater than or equal to a predetermined threshold light intensity, wherein the cell state includes a cell being diseased.
Salb discloses a system for practical and accurate detection and localization of malignant tissue during medical procedures, wherein an image is acquired and analyzed by having the image/frame data mapped into a lookup table (LUT), wherein the LUT can be configured as a threshold-level scale, with all tissue brightness values between zero and a user-selected threshold (i.e. threshold light intensity, wherein the threshold is necessarily selected prior to processing the data in order to generate the color-coded or threshold-level-coded frame, and therefore can be considered to be a “predetermined” threshold light intensity as it is determined prior/”pre-“ to generating the threshold-level-coded frame) represented by one color and all tissue brightness values above the threshold and below full-scale represented by a second color (Abstract; column 6, line 50-column 7, line 11).  The color-coded or threshold-level-coded frame is 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Brooker to further comprise an image processor in communication with the imaging device, wherein the image processor analyzes an image from the imaging device to determine a cell state and a location in the FOV of the imaging device of cells meeting a predetermined condition, wherein the predetermined condition is a threshold light intensity and the cell state includes a cell being cancerous, as taught by Salb, in order to provide practical and accurate detection and localization of malignant tissue during medical procedures (Abstract).  
With regards to claims 5 and 20, Salb discloses that their system further comprises a feedback system (i.e. display) that provides an indication of the cell state and location of cells in a field of view of the imaging device meeting the predetermined threshold light intensity (column 7, lines 11-17; note that “feedback system” has been interpreted as corresponding to a display, and equivalents thereof, as set forth in paragraph [0088] of the instant corresponding PG-Pub). 
With regards to claims 6 and 21, Salb discloses that cells meeting the predetermined threshold light intensity are indicated with a color (column 7, lines 3-17).

Claims 4 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillman et al. in view Alfano et al. or Binder, alone, (or alternatively further in view of Brooker), and Salb as applied to claims 3 and 18 above, and further in view of Cline et al. (US Pub No. 2002/0035330).
Note that the “second imaging device” has been interpreted as corresponding to a CCD, CMOS, and equivalents thereof, as set forth in paragraph [0098] of the corresponding PG-Pub. 
Cline et al. disclose a fluorescence endoscopy video system which can operate in a fluorescence/reflectance imaging mode, wherein a second imaging device (i.e. 102) is used to acquire a color image of the tissue, and a processor superimposes/combines a fluorescence image with the color image and outputs the superimposed/combined image to a display (Abstract; paragraphs [0043], [0048]-[0049]; [0053]-[0060], [0082]; Figure 3A).  The color contrast between image pixels of normal tissue and image pixels of tissue suspicious for early cancer may be enhanced in order to provide the operator with the best combination of sensitivity (i.e. ability to detect suspect tissue) and specificity (i.e. ability to discriminate correctly) (paragraphs [0061], [0158]).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the system of the above combined referneces comprise a second imaging device, wherein the second imaging device is cosnfigured to collect a color .  

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillman et al. in view Alfano et al. or Binder, alone, or alternatively further in view of Brooker as applied to claim 1 above, and further in view of Lang et al. (US Pub No. 2008/0037138).
With regards to claim 9, as discussed above, Hillman et al. meet the limitations of claim 1.  However, they do not specifically disclose that their system further comprises an iris arranged proximate to the imaging lens through which the imaging lens is optically coupled to the imaging device.  
Lang et al. disclose a lens system for a camera wherein an optical iris (6), formed by the shape of a lens retainer (18) and comprising a blind boring (20) having a cylindrical shape forming an entrance aperture (22) of the iris (6), is positioned immediately in front of a lens  (Abstract; paragraph [0054]; Figures 1-2).  Undesirable reflections are avoided by means of the cylindrical shape of the boring (20) (paragraph [0054]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the system of Hillman et al. further comprise an iris arranged proximate .  

Claims 10-11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillman et al. in view Alfano et al. or Binder, alone, or alternatively further in view of Brooker, as applied to claim 1 above, and further in view of Wolfe (US Patent No. 6,256,530).
With regards to claims 10-11, as discussed above, Hillman et al. meet the limitations of claim 1.  However, they do not specifically disclose that the pixel size of the plurality of pixels is between or equal to about 2 microns and 20 microns or is greater than about 15 microns, which is noted to be about the size of a human cell.
Wolfe et al. disclose a self-contained, manually-operated diagnostic instrument for the measurement of human-tissue surfaces to determine whether they are cancerous, precancerous or benign (column 2, lines 3-6).  Their optical system is designed such that each pixel corresponds approximately to the size of a tissue cell in order to maximize the contrast between normal and malignant tissue (column 8, lines 26-29; note that the pixel size defines the analysis resolution).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the pixel size of the plurality of pixels of the above combined references be about the size of a human cell, which is within a range of 2-20 microns (i.e. greater than 15 microns), as taught by Wolfe et al., in order to maximize the contrast between normal and malignant tissue (column 8, lines 26-29).
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alfano et al. in view of Lui et al. as applied to claim 1 above, and further in view of Roy et al. (US Pub No. 2006/0188797).
With regards to claim 24, as discussed above, the above combined references meet the limitation of claim 1.  However, they do not specifically disclose that the imaging lens is arranged proximate to an iris.
Roy et al. disclose an adjustable iris mechanism (34) which provides an aperture of a user-selectable diameter though which the beam passes, thus limiting the size and brightness of the beam (paragraph [0039]).  As seen in Figure 4, an imaging lens (28, 38) is arranged proximate/near to the iris mechanism (34).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the imaging lens of the above combined references be arranged proximate to an iris, as taught by Roy et al., in order to limit the size and brightness of the beam (paragraph [0039]).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillman et al. in view of Alfano et al. (or Binder), alone, or in view of Brooker, as applied to claim 1 above, and further in view of Roy et al..
With regards to claim 24, as discussed above, the above combined references meet the limitation of claim 1.  However, they do not specifically disclose that the imaging lens is arranged proximate to an iris.
Roy et al. disclose an adjustable iris mechanism (34) which provides an aperture of a user-selectable diameter though which the beam passes, thus limiting the size and 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the imaging lens of the above combined references be arranged proximate to an iris, as taught by Roy et al., in order to limit the size and brightness of the beam (paragraph [0039]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-24 and 72 of copending Application No. 14/616,467 in view of Binder. 
Claim 72 of the copending applications discloses a system comprising an imaging device, an imaging lens and a spacer, an excitation source (implicit that the excitation light would emit light in substantially a whole FOV if light is collected from the whole FOV), wherein the plurality of pixels of the imaging device simultaneously collect light fluoresced from the tissue from substantially a whole field of view (i.e. “whole . 
This is a provisional nonstatutory double patenting rejection.

Response to Amendment
The Declaration under 37 CFR 1.132 filed October 5, 2021 is insufficient to overcome the rejection of claims 1, 7, 8, 12-14, 16 and 22 based upon Hillman, etc. under 35 U.S.C. 103 as set forth in the last Office action because: facts presented are not germane to the rejection at issue.  
 Said another way, the entire field of view in the subject application is simultaneously illuminated by the excitation light”. Based on this, the Declaration sets forth that the time-resolved imaging methods described in Hillman are fundamentally different from the fluorescence-based imaging described in the subject application.  However, the claims do not set forth that “an entire field of view…is simultaneously illuminated by the excitation light”.  Rather, the claims set forth an excitation light source emits excitation light towards the tissue “in substantially a whole field of view” of the imaging device.  The claim does not require that the “entire” field of view is “simultaneously” illuminated by the excitation light, and therefore the statement does not appear to be relevant to the rejection at issue.  
The Declaration further states that one of skill in the art would not modify Hillman such that the incident beam would scan the whole field of view because it would be impossible to detect the optical response at, for example, lateral distances from the incident beam in the resulting system.  
However, the “field of view “ in Hillman is viewed as corresponding to be the field of view across the 2D field of view that is acquired for each scanning location (see paragraph [0101], “As the incident beam is scanned across different scanning locations of the imaging region of interest, a two-dimensional array of response data can be detected and stored for each such scanning location”).  Hillman therefore does disclose that the excitation light is emitted towards tissue in substantially “a whole field of view” 2D field of view) of an imaging device as the light is scanned across a scanning location which encompasses the 2D field of view. It is further noted that the rejection maintains that Hillman discloses the excitation light source that is configured to emit an excitation light towards the tissue in substantially a whole field of view, and does not suggest that Hillman is further modified to meet this limitation.  Therefore it would appear that this statement in the Declaration that it would not be reasonable to modify Hillman is moot as the rejection does not suggest modifying Hillman to meet that specific limitation.  
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant's arguments filed October 5, 2021 have been fully considered but they are not persuasive. 
With regards to Alfano, Applicant argues that the combination of Alfano and Lui neither teaches nor suggests a spacer configured to maintain a fixed distance between a portion of the spacer configured to contact tissue and an imaging claims, as claimed.  Specifically, Applicant points to column 8, lines 3-8 of Alfano, wherein, since the position of the imaging lens in Alfano may be adjusted, the distance between the portion of the spacer configured to contact tissue and the imaging lens is not a fixed distance.  Applicant further points to column 8, lines 42-65, arguing that Alfano indicates that, when a lens and a spacer with specific, fixed dimensions are used, the working distance between the lens and the detector may be adjusted, even for a specific application.  
Examiner respectfully disagrees and first notes that claim 1 recites “a spacer configured to maintain a fixed distance between a portion of the spacer configured to contact a tissue and the imaging lens”, wherein it is clear that it is the “spacer” that is configured to maintain the fixed distance.  Therefore, though the position of the lens may be adjusted, the spacer itself is of such a structure that it does not change in position.  The spacer therefore, structured to be stationary, is configured to maintain a fixed distance between a portion of the spacer configured to contact tissue and the imaging lens.  Note that column 8, lines 42-65 further sets forth different spacers (i.e. a 5mm spacer, a 10 mm spacer, etc.) which are fixed in size, and therefore, though the lens may be adjusted so that different distances can be achieved between lens (129) and detector (127), as needed for different applications, the spacer itself is not adjustable and therefore the non-adjustable spacer of Alfano does meet the above limitation.   
With regards to claim 16, the claim is directed to a method which sets forth “maintaining a fixed distance between the portion of the spacer in contact with the tissue and an imaging lens”.  The limitation therefore requires that, when the spacer is in contact with the tissue, a fixed distance between the portion of the spacer and an imaging lens is maintained.  Though Alfano discloses that the their apparatus (101) during the particular application, but rather would occur prior to performing the particular application.  Therefore, Alfano does disclose a method wherein a fixed distance between the portion of the spacer in contact with the tissue and an imaging lens is maintained as the adjustment of the lens would not occur when the spacer is in contact with the tissue (i.e. during the particular application).  
	With regards to the claim rejections over Hillman in view of Alfano, Binder and Brooker, Applicant argues that Hillman fails to teach or suggest an excitation light source configured to emit an excitation light towards the tissue in substantially a whole field of view of the imaging device, as claimed.  Specifically, Applicant argues that repeatedly scanning an excitation spot across a surface, as described by Hillman, cannot be considered as emitting an excitation towards tissue in substantially a whole field of view.
	Examiner respectfully disagrees and notes that the claim sets forth that the excitation light source is configured “to emit an excitation light towards the tissue in substantially a whole field of view of the imaging device” and does not require that the substantially a whole field of view of tissue is subjected to excitation light, either by repeatedly emitting the light such that the substantially a whole field of view is subjected to light or by emitting the light such that substantially a whole field of view is simultaneously subjected to the light, would meet the limitation since the claim does not explicitly set forth how the excitation light is emitted.  Therefore, since Hillman does disclose an excitation light source configured to emit an excitation light towards the tissue in substantially a whole field of view of the imaging device, via scanning the light across scanning locations of the imaging region of interest such that a substantially whole field of view is subjected to excitation light, Hillman does meet the above limitation (see paragraph [0101] of Hillman, “As the incident beam is scanned across different scanning locations of the imaging region of interest, a two-dimensional array of response data can be detected and stored for each such scanning location”).
	With regards to Hillman, Applicant further argues that if Hillman were modified to emit an excitation light towards tissue in substantially a whole field of view, it would be impossible to obtain the desired time-resolved optical response which is obtained by scanning a beam that only illuminates a small portion of the field of view across the tissue of interest.
However, the “field of view “ in Hillman is viewed as corresponding to be the field of view across the 2D field of view that is acquired for each scanning location (see paragraph [0101], “As the incident beam is scanned across different scanning locations of the imaging region of interest, a two-dimensional array of response data can be modify Hillman to emit an excitation light as claimed is moot as the rejection does not suggest modifying Hillman to meet that specific limitation.  
The claims therefore remain rejected under the previously applied prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793